Citation Nr: 0719840	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  04-31 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.

3.  Whether the rating decision of October 5, 1983, which 
denied service connection for the cause of the veteran's 
death, was based on clear and unmistakable error (CUE).

4.  Whether the rating decisions of September 22, 1977, July 
17, 1978, and August 29, 1979, evaluating the veteran's left 
knee disability as 20 percent disabling, effective August 3, 
1977, 100 percent disabling, effective June 4, 1979, and 20 
percent disabling, effective September 1, 1979, were based on 
CUE.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to August 
1977.  The appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, and February 2005 and March 2006 rating decisions of 
the RO in Winston-Salem, North Carolina.  

The Board notes that in the December 2006 supplemental 
statement of the case, the RO reopened and then denied the 
claim seeking service connection for the cause of the 
veteran's death.  The Board has a legal duty to consider the 
new and material evidence issue regardless of the RO's 
actions.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 
Fed. 3d. 1380 (Fed. Cir. 1996).  Thus, the Board must first 
review the RO determination that new and material evidence 
has been submitted to reopen the previously denied claim.

In a notice of issuance of a rating decision dated in January 
2004, the RO advised the appellant that her claim of 
entitlement to accrued benefits remained denied because the 
evidence was not new and material.  The Board observes that 
the appellant was furnished a supplemental statement of the 
case in April 2007, on several issues that included 
entitlement to accrued benefits based on a claim for CUE in 
the evaluation of residuals of a left knee injury made in 
decisions dated in September 22, 1977, July 17, 1978, August 
29, 1979, and September 9, 1982.  In the cover letter sent 
with the supplemental statement of the case, the appellant 
was advised that in order to perfect her appeal to the Board, 
she must timely file a substantive appeal.  As this issue was 
not thereafter addressed in any correspondence from the 
appellant or her representative, the Board has concluded that 
the appellant is not currently seeking appellate review with 
respect to this issue.  

A motion to advance this case on the docket was granted by 
the Board in June 2007.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The evidence received since the unappealed rating 
decision of October 5, 1983, denying service connection for 
the cause of the veteran's death is cumulative or redundant 
of the evidence previously of record or is not sufficient to 
raise a reasonable possibility of substantiating the claim.

2.  The veteran died in July 1983.

3.  The veteran's left knee disability was not continuously 
rated totally disabling for a period of not less than five 
years from the date of his discharge from active duty in 
August 1977.

4.  The record does not establish that any of the correct 
facts, as they were known at the time, were not before the RO 
on September 22, 1977, July 17, 1978, August 29, 1979, and 
October 5, 1983, or that the RO incorrectly applied statutory 
or regulatory provisions at that time such that the outcome 
of the claims would have been manifestly different but for 
the error.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the previously denied claim of entitlement to service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  Entitlement to DIC benefits under the provisions of 
38 U.S.C. § 1318 is not established.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2006).  

3.  The RO decision of October 5, 1983, denying service 
connection for the cause of the veteran's death, was not 
based on CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.105 (2006).  

4.  The RO decisions of September 22, 1977, July 17, 1978, 
and August 29, 1979, evaluating the veteran's left knee 
disability as 20 percent disabling, effective August 3, 1977, 
100 percent disabling, effective June 4, 1979, and 20 percent 
disabling, effective September 1, 1979, were not based on 
CUE.  38 U.S.C.A.         § 7105 (West 2002); 38 C.F.R. § 
3.105 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) 
(West 2002).

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the RO provided the appellant with the 
notice required under the VCAA and the implementing 
regulation, to include notice that she should submit any 
pertinent evidence in her possession, by a letter mailed in 
December 2004, after the initial adjudication of the new and 
material evidence claim.  As for the 38 U.S.C. § 1318 claim, 
the foregoing notice was provided to the appellant in a 
September 2005 letter, prior to the initial adjudication of 
the claim.  The appellant was also provided with the 
requisite notice with respect to the effective-date element 
of her claims in a March 2006 letter.  

The Court has recently held that, in claims to reopen, the 
duty to notify requires that the Secretary look at the bases 
for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The December 2004 VCAA letter is in compliance with 
the Court's holding in Kent.  The letter specifically 
informed the appellant of the type of evidence that was 
lacking in the prior denial and of the type of evidence that 
is necessary to reopen the claim.  In addition, the letter 
advised the appellant of the elements necessary to establish 
service connection for the cause of the veteran's death.  
Therefore, the Board is satisfied that there is no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

In regard to VA's duty to assist, the record reflects that VA 
assisted the appellant by requesting from her and appropriate 
government agencies, specific information regarding the cause 
and circumstances surrounding the motor vehicle accident that 
ultimately led to the veteran's death.  In a June 2005 
memorandum, an official from the Floyd County, Georgia Police 
Department reported that they found no records or information 
that showed that they worked on the fatality.  In November 
2005, the Rome Police Department reported that records dated 
in the year in which the accident occurred had been 
destroyed.  Also, the Georgia State Patrol reported that all 
records were routinely kept for 10 years and then destroyed.  
Neither the appellant nor her representative has identified 
any outstanding evidence, to include medical records, that 
could be obtained to substantiate her claims.  The Board is 
also unaware of any such outstanding evidence.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulation. 

Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the appellant's claims in April 2007.  There is 
no indication in the record or reason to believe that the 
ultimate decision of the RO on the merits of the cause of 
death claim would have been different had complete VCAA 
notice been provided at an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the RO 
were insignificant and non-prejudicial to the appellant.  

As for the claims of entitlement to service connection for 
the cause of the veteran's death and entitlement to a higher 
disability rating for service-connected left knee disability 
based on CUE, the VCAA is not applicable to CUE claims.  In 
Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held 
that "there is nothing in the text or the legislative 
history of VCAA to indicate that VA's duties to assist and 
notify are now, for the first time, applicable to CUE 
motions."  The Court in Livesay held that CUE claims are not 
conventional claims, but rather are requests for revision of 
previous decisions.  A claim of CUE is not by itself a claim 
for benefits.  Thus, CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a claim for benefits, 
but rather is collaterally attacking a final decision.  Thus, 
a "claimant," as defined by 38 U.S.C.A. § 5100, cannot 
encompass a person seeking a revision of a final decision 
based upon CUE.  As a consequence, VA's duties to notify and 
assist contained in the VCAA are not applicable to the 
appellant's CUE claims.

Accordingly, the Board will address the merits of the 38 
U.S.C. § 1318 claim and CUE claims as well as address the 
claim to reopen.  


New and Material Evidence- Cause of Death

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).

Analysis

The appellant contends that the veteran's service-connected 
left knee disability contributed to the cause of his motor 
vehicle accident and ultimately his death.    Service 
connection for the cause of the veteran's death was denied by 
an unappealed rating decision on October 5, 1983.  The RO 
denied the claim on the basis that there was no evidence that 
the veteran's left knee disability contributed in any way to 
the cause of his death which was shown to have resulted from 
an occurrence unrelated to his military service that occurred 
long after his release from active military duty.  

The evidence then of record included a Certificate of Death 
that showed that the veteran died in July 1983.  The 
immediate cause of the veteran's death was severe head injury 
from a motor vehicle accident. 

The appellant's claim to reopen was received in September 
2003.  The appellant submitted several statements in which 
she set forth her contention that the veteran's left knee 
disability contributed to his death.  She also submitted the 
following:  articles on disabilities of the knee and 
commercial drivers' licenses; a copy of entries from a ledger 
that concerned a truck reportedly sold to the veteran in 
1982; photographs of the truck reportedly before and after 
the accident; a statement of income the veteran earned from 
employment throughout the years; a July 1983 ambulance trip 
report; medical records from Floyd Medical Center dated in 
July 1983, which noted that the veteran sustained a severe 
head injury and lung contusion in the motor vehicle accident; 
and several letters from private physician, Dr. J.B. 
  
In a July 2004 letter, Dr. J.B. reported that he reviewed the 
veteran's medical records.  Dr. J.B. maintained that he was 
satisfied that the veteran had an unstable knee that was 
well-documented up through July 1982.  Dr. J.B. noted that 
the veteran's left knee operated the clutch of the truck in 
which he died.  Dr. J.B. indicated that he was satisfied that 
the veteran's unstable knee had a direct result in his 
inability to control the truck with his left lower extremity, 
and therefore, must have contributed to the fatal accident.  
 
In a February 2005 letter, Dr. J.B. re-iterated that it was 
his contention that the veteran was unable to stop his truck 
because he could not apply the proper sudden force to the 
clutch and the brake simultaneously due to an instability of 
his left knee.  Dr. J.B. speculated that the veteran's knee 
underwent a pivot shift mechanism when he tried to depress 
the clutch, which caused significant pain in the knee and the 
inability to maintain the clutch.  Consequently, Dr. J.B. 
maintained that applying pressure with the right leg onto the 
break had no effect to stop the truck, and therefore, he 
slammed his truck into the truck in front of him. 

In a September 2006 VA memorandum, Dr. J.M. indicated that he 
reviewed the claims file, including Dr. J.B.'s letters.  Dr. 
J.M. observed that the veteran was able to drive his truck to 
the location where he had the accident, and was on a run with 
his truck at the time of the accident.  Dr. J.M. noted that 
the veteran was then able to drive his truck sufficiently 
well to feel that he could drive his truck for business 
purposes, and to undertake the journey which he undertook.  
Dr. J.M. maintained that there was no evidence in the traffic 
report or in any of the reports that he could find that 
suggested the veteran had any problems with driving the 
vehicle.  Dr. J.M. noted that in view of that lack of 
information suggesting any kind of inability for him to 
drive, he maintained that it was in fact conjecture on Dr. 
J.B.'s part to create a scenario where the knee injury could 
be construed as the basic cause of the motor vehicle 
accident.  Dr. J.M. concluded that the veteran's knee injury 
could not be connected to his accident without resorting to 
unfounded speculation.  

In a February 2007 letter, Dr. J.B. re-iterated his position 
set forth in his prior letters. 

None of the evidence added to the record since the unappealed 
RO decision rendered on October 5, 1983, is new and material.  
The articles, ledger entries, photographs, and annual 
earnings statement do not shed light on the cause and 
circumstances surrounding the motor vehicle accident, and 
therefore, do not relate to an unestablished fact necessary 
to substantiate the claim.  Records from Floyd Medical Center 
and the ambulance report are cumulative and redundant of 
evidence before the RO at the time of the October 5, 1983, 
denial, which indicated that the veteran died from a severe 
head injury.  Dr. J.M.'s unfavorable opinion clearly does not 
raise a reasonable possibility of substantiating the claim.  
As for Dr. J.B.'s letters, the Board may not presume the 
credibility of his theory as the opinion expressed is beyond 
his competence.  Dr. J.B. is a specialist in orthopedics.  He 
has not been shown to have specialized knowledge in forensics 
or accident reconstructions.  There are no investigative 
reports of the accident of record.  Moreover, Dr. J.B.'s 
opinion is clearly based on speculation since he has no 
personal knowledge concerning the circumstances of the 
accident and there is no evidence corroborating the scenario 
that he alleges.  Therefore, his letters are not sufficient 
to raise a reasonable possibility of substantiating the 
claim.  Accordingly, reopening of the appellant's claim for 
service connection for the cause of the veteran's death is 
not warranted.  


38 U.S.C. § 1318

VA will pay death benefits to the surviving spouse in the 
same manner as if the veteran's death were service connected 
if his death was not the result of his own willful misconduct 
and, at the time of death, he was receiving, or was entitled 
to receive compensation for a service-connected disability 
rated totally disabling if (1) the disability was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death, (2) the disability 
was continuously rated totally disabling for a period of not 
less than five years from the date of the veteran's discharge 
or other release from active duty, or (3) the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22(a) 
(2006).  

The term "entitled to receive" means that at the time of 
his death, the veteran had service-connected disability rated 
as totally disabling, but was not receiving compensation 
because 1) VA was paying the compensation to his dependents, 
2) VA was withholding the compensation to offset an 
indebtedness, 3) he had applied for compensation, but was not 
receiving total disability compensation due solely to clear 
and unmistakable error in a VA decision, 4) he had not waived 
retired or retirement pay in order to receive compensation, 
or 5) VA was withholding payments as required by law.  
38 C.F.R. § 3.22(b) (2006).  The Board also notes that a 2005 
amendment to 38 C.F.R. § 3.22 provides an additional method 
for prevailing on 1318 claims, where additional service 
department records are received that existed at the time of a 
prior VA decision, but were not considered.  

The evidence does not show that the veteran was entitled to 
receive 100 percent disability compensation for five or more 
years from the date of his discharge in August 1977, but was 
not receiving such compensation for any of the reasons 
enumerated in 38 C.F.R. § 3.22(b).  As discussed in another 
section below, there is no CUE in the September 22, 1977, 
July 17, 1978, or August 29, 1979, rating decision.  Also, 
there has been no specific pleading of CUE in any other prior 
decision.  Cole v. West, 13 Vet. App. 268 (1999).

During the veteran's lifetime, service connection was 
established for residuals of left knee injury, rated as 20 
percent disabling, effective August 3, 1977, 100 percent 
disabling, effective June 4, 1979, and 20 percent disabling, 
effective September 1, 1979.  Thus, the veteran was not 
continuously rated as totally disabled for five years or more 
from the date of his discharge from service and leading up to 
his death.  As such, the veteran did not meet the statutory 
duration requirements for a total disability rating at the 
time of his death.

Neither the appellant nor her representative has identified 
any other permissible basis for granting this claim.  The 
hypothetical theory of entitlement is not applicable because 
the appellant's claim was filed after January 21, 2000.  The 
facts 
of this case are not in dispute and the law is dispositive.  
Accordingly, the claim will be denied because of the absence 
of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


	CUE

CUE in the October 5, 1983, Rating Decision

The appellant contends that the RO failed to fully assist her 
in the development of her original claim for DIC benefits.  

An unappealed decision of the RO becomes final and binding 
and is not subject to revision on the same factual basis in 
the absence of CUE.  Previous determinations which are final 
and binding will be accepted as correct in the absence of 
CUE. Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105(a) (2006).

The criteria to determine whether CUE was present in a prior 
determination are as follows:  (1) either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet. App. 310 (1992).

CUE is a very specific and rare kind of 'error.'  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993).  If a claimant-appellant wishes 
to reasonably raise CUE there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.  
There is a presumption of validity to otherwise final 
decisions, and where such decisions are collaterally 
attacked-and a CUE claim is undoubtedly a collateral 
attack-the presumption is even stronger.  See Grover v. 
West, 12 Vet. App. 109, 111-12 (1999); Daniels v. Gober, 10 
Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 
383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  
See also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999) 
(expressly adopting the "manifestly changed the outcome" 
language in Russell).

As previously noted, service connection for the cause of the 
veteran's death was denied in an October 5, 1983, rating 
decision.  The evidence on file at the time of the decision 
consisted of the veteran's Certificate of Death, which showed 
that the veteran died from a severe head injury sustained in 
an incident that occurred after his discharge from service.  
Thus, the evidence then of record did not show that a 
disability incurred in or aggravated by active duty caused or 
contributed substantially or materially to cause the 
veteran's death.  

With respect to the allegation that the RO did not properly 
assist the appellant in obtaining evidence, it is well 
settled that allegations that VA failed in its duty to assist 
are, as a matter of law, insufficient to plead CUE.  See 
Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994) ("an 
incomplete record, factually correct in all other respects, 
is not clearly and unmistakably erroneous").  Thus, the 
appellant's contention that the RO should have assisted her 
in the development of her claim, even if accepted as true, 
does not constitute a valid claim of CUE.

CUE in the September 22, 1977, July 17, 1978, and August 29, 
1979, Rating Decisions

In a September 22, 1977, rating decision, the RO granted 
service connection for a left knee injury and assigned a 10 
percent evaluation under Diagnostic Code 5257, effective 
August 3, 1977, the day following the veteran's discharge 
from service.  The veteran filed a notice of disagreement 
with that determination in June 1978.  In a July 17, 1978, 
rating decision, the RO assigned a higher initial disability 
rating of 20 percent under Diagnostic Code 5257 for moderate 
impairment associated with the left knee, effective August 3, 
1977.  The evidence on file at the time of the September 22, 
1977, and July 17, 1978, rating decisions consisted of the 
veteran's service medical records.  These records showed that 
the veteran sustained a twisting injury to his left knee 
during basic training in February 1977.  Thereafter, a June 
1977 narrative summary noted that an examination revealed no 
effusion, 2+ chondromalacia and tenderness on both medial and 
lateral facets of the patella, stable ligaments, negative 
Drawer's and McMurray's signs, and no joint line tenderness.  
The veteran was diagnosed with internal derangement of the 
left knee with chondromalacia of the patella.  Also of record 
was a June 1978 VA examination report that noted that an 
examination revealed that the left leg was thinner and 
appeared to be shorter than the right leg.  There was some 
mild peripatella swelling of the left knee.  There was some 
clicking on flexion and extension, but full flexion and 
extension were noted.  There was "some" instability of the 
knee.  The examiner diagnosed chondromalacia and instability 
of the left knee, moderate.  The veteran did not appeal the 
July 17, 1978, rating decision.

The appellant has set forth several contentions in several 
statements of record.  She essentially contends that CUE was 
made because the medical evidence was not properly considered 
in the rating decisions.  Also, she contends that the 
diagnosed internal derangement of the veteran's left knee was 
not adjudicated in the September 22, 1977, and July 17, 1978, 
rating decisions.  The Board observes that the rating 
decisions show that the RO granted service connection for the 
residuals associated with the veteran's in-service left knee 
injury.  The disability rating assigned reflected the 
severity of impairment associated with the left knee, which 
was described as moderately disabling at that time.  Under 
Diagnostic Code 5257, a 20 percent evaluation was assigned 
for moderate impairment of the knee.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1977-2006).  Thus, the decisions were 
properly based on the correct facts, as they were known at 
the time, and the regulatory provisions extant at the time 
were correctly applied.  The appellant's disagreement with 
how the RO weighed such facts is insufficient to demonstrate 
CUE in the rating decisions. 

In June 1979, the veteran filed a claim for an increase in 
disability rating.  In an August 29, 1979, rating decision, 
the RO assigned a temporary total evaluation for the 
veteran's hospitalization and subsequent period of 
convalescence for a torn medial meniscus and old torn 
anterior cruciate ligament with anterior lateral instability 
of the left knee, effective June 4, 1979, the beginning date 
of the veteran's hospitalization.  Thereafter, a 20 percent 
disability rating was assigned effective September 1, 1979.  
The evidence on file at the time of the August 1979 rating 
decision consisted of the June 1979 VA hospital summary.  The 
veteran did not appeal the August 29, 1979, rating decision.

The appellant contends that the August 29, 1979, rating 
decision failed to consider whether there was a permanent 
increase in the veteran's left knee disability following his 
surgery.  She notes that no examination for evaluation was 
performed prior to the reduction of the temporary total 
evaluation following his surgery.  
The Board notes that only when the evidence is inadequate to 
assign a schedular evaluation is a physical examination to be 
scheduled and considered prior to the termination of a total 
rating.  See 38 C.F.R. § 4.30 (1978-2006).  The RO apparently 
determined that the evidence was adequate.  That 
determination appears to be ratified by results noted in an 
August 1980 examination report.  The examiner described that 
the veteran had moderate residuals associated with his left 
knee.  

The appellant's argument amounts to a disagreement with the 
RO's decision to not conduct further development, 
specifically a VA examination.  As noted above, allegations 
that VA failed in its duty to assist are insufficient to 
plead CUE.  Thus, the appellant's contention that the RO 
should have afforded the veteran another examination, even if 
accepted as true, does not constitute a valid claim of CUE.

The appellant has also contended that as the result of the 
veteran's left knee disability he had difficulty maintaining 
employment.  She claims that had the veteran been diagnosed 
correctly he would have been found to be suffering from 
severe anterior cruciate ligament deficiency of the left 
knee, which she contends would have entitled the veteran to a 
total disability rating based on individual unemployability 
due to service-connected disability.  (In the letters 
discussed above, Dr. J.B. also maintained that early 
examinations misdiagnosed the veteran with chondromalacia 
patella when he actually had an unstable anterior cruciate 
deficient knee that became a global insufficiency.)  The 
Board observes that there was no evidence of record at the 
time of the September 22, 1977, July 17, 1978, or August 29, 
1979, rating decision demonstrating that the veteran was 
significantly limited by his left knee disability as to be 
prevented from securing or following a substantially gainful 
occupation.  Dr. J.B.'s opinion has no bearing on the claims 
of CUE because this evidence was not of record at the time of 
the prior VA rating decisions in question.  

To the extent that the appellant is disagreeing with how the 
RO weighed or evaluated the evidence that was of record, the 
Board notes that an allegation that an RO inappropriately 
weighed the evidence does not fit the definition of a viable 
CUE claim.  Specifically, in Damrel v. Brown, 6 Vet. App. 242 
(1994), the Court held that the argument that the RO 
misevaluated and misinterpreted the evidence available to it 
at the time of a final prior determination (i.e., a 
reweighing of the evidence) is not the type of administrative 
error reversible under 38 C.F.R.              § 3.105(a).

In summary, there was no error of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, with which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error-there was no CUE.  In light of the above, the 
Board finds that all of the claims based on CUE must be 
denied due to the absence of legal merit under the law.  See 
Luallen v. Brown, 8 Vet. App. 92, 96 (1995); Sabonis v. 
Brown, 6 Vet. App. 426, 429-30 (1994).


							(CONTINUED ON NEXT PAGE)


ORDER

Having determined that new and material evidence has not been 
received, reopening of the claim of entitlement to service 
connection for the cause of the veteran's death is denied.

Entitlement to DIC benefits under 38 U.S.C. § 1318 is denied.

Having determined that the October 5, 1983 rating decision, 
denying service connection for the cause of the veteran's 
death, was not based on CUE, the benefit sought on appeal is 
denied.

Having determined that the September 22, 1977, July 17, 1978, 
and August 29, 1979, rating decisions, evaluating the 
veteran's left knee disability as 20 percent disabling, 
effective August 3, 1977, 100 percent disabling, effective 
June 4, 1979, and 20 percent disabling, effective September 
1, 1979, were not based on CUE, the benefit sought on appeal 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


